Exhibit ARTICLES OF AMENDMENT OF THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF TELKONET, INC. a Utah corporation TELKONET, INC. (the “Corporation”), a Utah corporation, pursuant to the Utah Revised Business Corporation Act, hereby adopts the following Articles of Amendment of the Amended and Restated Articles of Incorporation of the Corporation. ARTICLE I The name of the Corporation is Telkonet, Inc. ARTICLE II Article III (Capital Stock) of the Amended and Restated Articles of Incorporation of the Corporation shall be amended to add to the end of such Article III the following Part C: C.SERIES A
